Matter of Peggy M. v Michael O'L. (2017 NY Slip Op 06978)





Matter of Peggy M. v Michael O'L.


2017 NY Slip Op 06978


Decided on October 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2017

Acosta, P.J., Renwick, Webber, Oing, Moulton, JJ.


4590

[*1]In re Peggy M., Petitioner-Appellant, 
vMichael O'L., Respondent-Respondent.


Richard L. Herzfeld, P.C., New York, for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, for respondent.
Larry S. Bachner, New York, attorney for the child.

Order, Family Court, Bronx County (Diane Keisel, J.), entered on or about December 16, 2014, which dismissed the petition to modify a visitation order, unanimously affirmed, without costs.
A full evidentiary hearing on the petition to modify a visitation order less then four months after the order, was not required, because petitioner made no offer of proof of a change in circumstances, and the court possessed sufficient information for a determination of the child's best interests (see Matter of Martha V. v Tony R., 151 AD3d 653 1st Dept 2017]). Respondent was awarded custody in September 2011, based, inter alia, on petitioner's campaign to undermine the child's relationship with him (Matter of Michael O. v Peggy M., 110 AD3d 499 [1st Dept 2013]). In July 2014, the court denied respondent's petition to
suspend all visitation, but modified the 2011 custody order to limit petitioner to two supervised visits per month.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 5, 2017
CLERK